                                                                 ----~---


                                                    U.S. Department of Jusnce

               MEMO ENDORSED                        United States Attorney
                                                    Southern District ofNew York

                                                    The Silvio J. Mollo Building
                                                    One Samt Andrew's Plaza
                                                    New York, New York 10007


                                                    December 3, 2019

BYECF                                                                       USDC SDNY
The Honorable Andrew L. Carter, Jr.                                         DOCUMENT
                                                                            ELECTRONICALLY FILED
United States District Judge                                                DOC#: _ _ _ _ _ _ __
Southern District of New York                                               DATE FILED: \2- 5- \q
40 Foley Square
New York, New York 10007

   Re:     United States v. Jose Martes & Jorge Acosta Rodriguez, 19 Cr. 499 (ALC)

Dear Judge Carter:

        To allow additional time to review discovery and conduct conversations relating to
potential dispositions of this matter, the parties respectfully request an adjournment of the
conference scheduled for December 6, 2019 to a date after January 13, 2019. The parties also
request that that time be excluded under the Speedy Trial Act through the next conference date.
Such an exclusion would be in the interests of justice, as it would allow, among other things, the
defendants time to review discovery and contemplate motions and the parties time to discuss
possible dispositions ofthis matter. See 18 U.S.C. § 3161(h)(7)(A).

        In addition, the Court previously adjourned conferences in this matter, at the request of
defense counsel, on October 1, 2019 and November 5, 2019. (Dkt. Nos. 21, 25.) In both requests
the parties requested the exclusion of time and the Court endorsed the request in full. The
Government understands, through discussions with Your Honor's Deputy, that the Court intended
to exclude Speedy Trial Time through the endorsement; however, that order is not reflected on the
docket. To the extent the Government is correct, the Government respectfully requests that the
Court direct the docketing clerk to update the docket entries following filings numbers 2,1 and 25
to reflect the exclusion of time through November 6, 2019.                                  ·


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney
